Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 24-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 4-5, there is no antecedent basis for “the connecting element” and then in lines 8 and 9, “a connecting element” is a double inclusion.  In claim 10, line 1, “in particular” is indefinite; in line 4, “a connecting element” is again a double inclusion; and claim 10 is not further limiting since all the features of claim 10 have been introduced in claim 1.  Claims 11 and 33 are indefinite similar to claims 1 and 10 in regards to the connection element.  The claims were examined as best understood.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 10-11 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupiter (US 4,863,327).  Poupiter discloses a cage for a fastening element comprising a first face (at 2a) forming an adhesive surface (column 3, line 45-47); a second face (upper face of the legs 4) forms an installation opening for a connecting element (3); the upper and lower faces are connected to each other by a peripheral boundary wall (4) defining a seating area for the connecting element in a floatingly form-fit manner (column 1, first paragraph); a wall element (5) shiftably arranged in the seat area adjacent the boundary; the seat area has a bulge (at 14) where the connecting element is inserted; the connecting element is a threaded sleeve (6) with an asymmetrical end face (8); and the wall is a metal or plastic and is friction locked to the Boundary (at 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Poupiter as applied to claim 1 above, and further in view of Voegeli (US 3,226,140).  Poupiter does not disclose the adhesive surface having a plurality of projections nor the cage consisting of transparent plastic.  Voegeli discloses a fastener having an adhesive surface including projections (15).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the adhesive surface of Poupiter with projections as disclosed in Voegeli in order to allow for the adhesive to flow.  And, the transparent plastic would have been obvious as a matter of design choice for a preferred aesthetics.


Allowable Subject Matter
Claims 2-3 and 24-33 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rizzello (US 2016/0076577) is of particular interest since it discloses a shiftable wall element (20) which projects beyond an adhesive surface (30).


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677